EXHIBIT 99.2 N E W S R E L E A S E FOR IMMEDIATE RELEASE Media Contacts: D. Ashley Lee Executive Vice President, Chief Financial Officer and Chief Operating Officer Phone: 770-419-3355 Nina Devlin Edelman Phone: 212-704-8145 CryoLife Sends Letter to Medafor, Inc. Shareholders ATLANTA, GA (February 23, 2010) CryoLife, Inc. (NYSE: CRY), an implantable biological medical device and cardiovascular tissue processing company, announced today that it has sent the following letter to Medafor shareholders. Important Information for Medafor Shareholders February 23, 2010 Dear Fellow Medafor Shareholder: On February 18, 2010, CryoLife, Inc. announced its earnings for the fourth quarter of 2009.Enclosed is a copy of the press release for your information.In light of our proposal to acquire Medafor for a combination of cash and CryoLife stock, we want to ensure that Medafor shareholders have access to the latest information about CryoLife, its financial performance, and its outlook for growth.As you can see, CryoLife is continuing to thrive in very demanding economic conditions.We increased our revenues for the fourth quarter 2009 by 12 percent to a record of $28.6 million compared to $25.5 million for the fourth quarter of 2008.This was also the 12th consecutive quarter of profitability for CryoLife.In addition to reporting record annual revenues of $111.7 million and continued, consistent profitability, our ability to significantly increase our cash balances through strong operating cash flow of over $16.5 million in 2009 is a very encouraging sign of the health of our business.Looking ahead, we expect to achieve record revenues and operating earnings in 2010 by continuing to execute on our strategy and invest in our growth.For additional details, including our forward-looking disclaimer, please see the enclosed press release. We also want to update you regarding developments in our litigation with Medafor.As you are aware, on April29, 2009, CryoLife filed a lawsuit against Medafor in the U.S.
